UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7890


MARK RYLAND DOWDY,

                Plaintiff - Appellant,

          v.

LOUISA COUNTY; TIMOTHY SANNER; TOM GARRETT; RUSSELL MCGUIRE;
ASHLEY DAVENPORT; DONALD LOWE; JEFFREY SIMS; DEPUTY M.
SILBERMAN; ASHLAND FORTUNE,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:12-cv-00308-MFU-RSB)


Submitted:   February 21, 2013              Decided:    February 26, 2013


Before AGEE and      DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark Ryland Dowdy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Mark Ryland Dowdy appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                      We

have     reviewed       the   record    and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Dowdy v. Louisa Cnty., No. 7:12-cv-00308-MFU-RSB (W.D.

Va. Oct. 17, 2012).           We dispense with oral argument because the

facts    and    legal    contentions    are   adequately   presented     in   the

materials      before    this   court   and   argument    would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                         2